Citation Nr: 1228587	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an increased rating for tension headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for right knee retropatellar pain syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee retropatellar pain syndrome, currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date earlier than March 31, 2004, for an increased rating for right knee retropatellar pain syndrome.

6.  Entitlement to an effective date earlier than March 31, 2004, for an increased rating for left knee retropatellar pain syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from May 1987 to July 1995.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Montgomery, Alabama that denied the claims as listed on the title page.

The Veteran was afforded a hearing at the RO in April 2006 and by videoconference in May 2012 before the Board.  The transcripts are of record.  

Following review of the record, the issues of entitlement to service connection for a low back disorder, increased ratings for right and left knee retropatellar pain syndrome, and an increased rating for tension headaches are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Service connection for retropatellar pain syndrome of each knee was granted by rating action in August 1997, effective from April 2, 1997, evaluated as zero percent disabling.

2.  The Veteran submitted a notice of disagreement with the noncompensable rating but did not perfect an appeal within one year of the September 1997 notification of the grant of service connection.  The determination is final.

3.  The Veteran sought an increased rating for right and left knee retropatellar syndrome in March 2002; a January 2003 rating decision denied the claim. 

4.  Upon denial of the claim, the Veteran submitted a notice of disagreement with the noncompensable rating but did not perfect an appeal within one year of the date of January 2003 notification of denial of the claim.  This determination is final.

5.  A claim for a compensable rating for right and left knee retropatellar syndrome was received by VA on March 31, 2004.

6.  There is no evidence of an increase in the severity of right or left knee retropatellar pain syndrome during the one-year period before receipt of the claim on March 31, 2004.

7.  A formal or informal claim for an increased rating for right and left retropatellar pain syndrome was not filed prior to March 31, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 31, 2004, for the award of a 10 percent rating for right knee retropatellar syndrome have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date earlier than March 31, 2004, for the award of a 10 percent rating for left knee retropatellar syndrome have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an effective date earlier than March 31, 2004, for the assignment of 10 percent ratings for right and left knee retropatellar syndrome.  He presented testimony on personal hearing to the effect that when he first applied for compensable ratings for his knees in 1997, he was turned down and had heard nothing from VA after that time.

Preliminary Considerations-Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

The Veteran's disagreement is with the effective date assigned in connection with the grant of an increased rating for bilateral knee disability.  The courts have held, and VA General Counsel has agreed that where an underlying claim for benefits has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  There is no argument or evidence that there was inadequate notification under those statutes in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, service treatment records and post service private and VA treatment records have been associated with the claims folder.  Neither an examination nor a medical opinion is necessary to make a decision on the claims under consideration.

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements of the VCAA.  The claims of entitlement to effective dates earlier than March 31, 2004, for the assignment of ratings in excess of 10 percent ratings for right and left knee retropatellar pain syndrome are ready to be considered on the merits.

Pertinent Law and Regulations-Effective Dates

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 2002).  

Section 5110(b)(2) provides an exception to the following general rule:  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Id.

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

In cases where a claim for increase is filed within the one-year appeal period following an RO decision, VA must consider 38 C.F.R. § 3.156(b) which provides that new and material evidence received prior to the expiration of the one-year appeal period following an RO rating decision must be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  The Board must evaluate submissions received during the one-year appeal period following an RO decision denying a higher rating and determine whether they contain new and material evidence relating to the denied claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Factual Background

In this case, the RO granted service connection for right and left knee retropatellar pain syndrome in August 1997.  A zero percent evaluation was established, effective from April 2, 1997.  The Veteran was notified of this determination in September 1997.  A notice of disagreement with the noncompensable rating was received in September 1997.  A statement of the case was sent to the appellant in October 1997.  The Veteran did not file a substantive appeal to perfect his appeal within one year of notification of the decision. See 38 C.F.R. § 20.202 (2011).  His next communication to the RO in May 2002 requested that his claim for a higher evaluation for the right knee been reopened.  He stated that the condition had worsened.  

By rating action dated in January 2003, the RO confirmed and continued the noncompensable evaluation for retropatellar pain of the knees.  The Veteran was notified of this determination by letter dated in January 2003.  A notice of disagreement was received in April 2003.  A statement of the case was issued in August 2003.  The Veteran did not file a substantive appeal to perfect his appeal within one year of notification of the decision.  See 38 C.F.R. § 20.202 (2011).  

Correspondence was received from the Veteran on March 31, 2004 stating, among other things, that "[t]his is a request to apply for a compensable rating for my s/c knees."  Evidence received in support of the claim included VA outpatient clinical records printed in June 2004 and dating from February 2004 showing that the Veteran was treated primarily for type II diabetes.  On several occasions, he reported general complaints of knee pain, to include pain of 6/10 in February 2004.  During that period, it was noted that he exercised several times a week and worked in a manual labor capacity in which he engaged in a great deal of walking.  The Veteran was afforded a VA examination of the knees in July 2004. 

By rating action dated in October 2004, the zero percent disability ratings for right and left retropatellar pain syndrome were increased to 10 percent, effective from the date of the claim received on March 31, 2004.

Legal Analysis

After careful review of the evidence, the Board concludes that no date earlier than March 31, 2004, may be assigned for a 10 percent disability evaluation for retropatellar pain of each knee.  

In this regard, it is observed that no evidence was received within a year of the September 1997 notification of the grant of service connection for right and left knee retropatellar pain syndrome and that assignment of a zero percent rating.  As well, it is shown that no evidence was received within one year of the January 2003 notification that confirmed and continued the zero percent rating for left and right knee retropatellar syndrome.  As such, there is no evidence deemed to be new and material as to the ratings assigned for the Veteran's bilateral knee disability in 1997 and 2003.  Therefore, no claim remains pending in connection with the grant of service connection in 1997 and the claim for an increased rating in 2003.  Thus, the October 1997 and January 2003 rating decisions became final, and the Veteran's claim to reopen received on March 31, 2004, was properly treated as the basis for an increased rating.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).  

The laws and regulations relating to effective dates provide for an earlier effective date for a higher rating if a service-connected disorder is shown to have increased in severity during the one-year period prior to the filing of the claim.  The Veteran is competent to testify as to his observations and the Board will assume that his statements and testimony are credible.  The law, however, is clear that an earlier effective date is only warranted if it is factually ascertainable that Veteran's bilateral knee symptoms or overall impairment more nearly approximate the criteria for a 10 percent rating within a year of the March 2004 decision granting the increased rating.

Here, neither the Veteran's general statements that he is entitled to higher ratings prior to March 2004, nor the generalized complaints of pain in VA outpatient records dating from 2003 demonstrate bilateral knee impairment worse than that demonstrated at the time his claim was received on March 31, 2004.  As such, the lay and medical evidence does not reflect that it was factually ascertainable that there was an increase in severity of the service-connected right and left knee disorders during the one-year period before receipt of the March 2004 claim.  Therefore, an effective date earlier than March 31, 2004, is not warranted for the assignment of a 10 percent rating for right and left knee retropatellar pain syndrome in accordance with 38 U.S.C.A. § 5110 (b)(2).

The question remaining is whether a claim for an increased rating was filed prior to March 31, 2004.  For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a) (2011).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, 38 C.F.R. § 3.157(b) provides in pertinent part that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  Id.  The date of outpatient or hospital examination or date of admission will be accepted as the date of claim.  38 C.F.R. § 3.157(b)(1).  The mere existence of medical records, however, generally cannot be construed as an informal claim for VA benefits, but rather there must be some intent by the claimant to apply for benefits.  Criswell v. Nicholson, 20 Vet.App. 501, 504 (2006). 

The Board's analysis of the evidence reflects that VA treatment records dating from February 2004 prior to the assignment of the 10 percent rating on March 31, 2004, reflect neither an increase in the severity of the service-connected bilateral knee disability, nor an intent to apply for a higher rating.  There is no other writing indicating an intent to apply for an increased rating for knee disability after the prior final decision in this matter and before the March 31, 2004, claim that was subsequently granted.  As such, the Board finds that no formal or informal claim for an increased rating was filed prior to March 31, 2004.

Finally, the Board has further considered whether there is a freestanding claim for an effective date prior to March 31, 2004, for a 10 percent rating for right and left knee retropatellar pain syndrome.  In this regard, the Board notes that the Veteran has presented testimony to the effect that the 10 percent evaluation for service-connected bilateral knee disability should date back to April 1997.  

The Court of Appeals for Veterans Claims has held that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. 20 Vet.App. 296 (2006).  In other words, a claimant is not entitled to again raise an earlier effective date claim that was established in a prior final decision.  The only means by which to potentially obtain an earlier effective date following a final denial would be to challenge such denial based on clear and unmistakable error., See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [CUE, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  Here, the Board finds the record contains no claim, informal or otherwise, that was not acted upon by VA.  The rating decisions on the claims are final prior to March 31, 2004.  If the appellant seeks an effective date from the date he filed his initial claim in April 1997, thus revisiting the actions in 1997, this amounts to a freestanding effective date claim that would not be proper.  The Board observes that a claim of clear and unmistakable error in any prior RO decision has not been raised in this instance. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than March 31, 2004 for assignment of 10 percent ratings right and left knee retropatellar pain syndrome.  The benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Fagan v. Shinseki, 573 F.3d 1287 (Fed. Cir. 2009).


ORDER

An effective date earlier than March 31, 2004, for the award of a compensable rating for right knee retropatellar syndrome is denied.

An effective date earlier than March 31, 2004, for the award of a compensable rating for left knee retropatellar syndrome is denied.


REMAND

The Veteran asserts that he has a back disorder of service onset for which service connection should be granted.  He also contends that the symptoms associated with service-connected headaches and right and left knee disabilities are far more disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  The appellant presented testimony on personal hearings to the effect that he was currently being treated at the Montgomery, Alabama, VA for back pain, migraines and knee disability.  He stated that his knee symptoms were getting worse and that he was told nothing could be done short of surgery that had been proposed after he reached age 50.  The Veteran testified that he experienced his knees giving way causing him to fall, locking, pressure, pain and swelling that affected his daily activities to the extent that he could not do that much anymore.  He said that he used a cane to assist in ambulating.  

The Veteran testified that he was also treated at VA for headaches for which he took three or four types of medication.  He indicated that he was unable to tolerate light and sound and became nauseated and dizzy at times.  The appellant related that headaches affected his day-to-day activities.

The record reflects that the Veteran was last examined for VA compensation and pension purposes in June 2011.  He reports that knee symptoms have significantly worsened.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated (or when last examined by VA), VA must provide a new examination.  See Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  As such, the appellant should be scheduled for a current VA examination for bilateral knee disability.  Headaches should also be evaluated.  

As indicated on personal hearing, the Veteran states that he continues to receive treatment at the Montgomery, Alabama, VA for bilateral knee disability.  He also states that he is followed for headaches, including medication management, and for back disability.  The Board observes that the most recent VA outpatient records date through July 11, 2011.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from July 12, 2011, should be requested from the Montgomery VA treating facility and associated with the claims folder.

The record reflects that the Veteran is in receipt of Social Security disability benefits.  Information pertaining to the award has been associated with the record in the form of a compact disc.  The Board observes, however, that in adjudicating the claims, the RO only refers to a single printed (cover) sheet from the Social Security Administration.  This is inadequate as it does not appear that all of the Social Security information has been taken into account.  In view of such, the RO should print out the contents of the entire CD and consider all of the evidence in the context of the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from July 13, 2011, from the Montgomery, Alabama, VA facility and associate with the claims folder. 

2.  Print out the contents of the Social Security Administration compact disc and associate with the claims folder for consideration.  

3.  Following a reasonable time for receipt of the above, schedule the Veteran for a VA examination to determine the severity of his service-connected headaches.  The claims folder must be made available to the examiner prior to evaluation.  Following physical examination and review of the evidence, the examiner should provide an opinion as to whether the appellant's headaches are prostrating in nature and if so, whether the prostrating attacks have occurred on average once in two months over the last several months, occurred an average of once a month over the last several months, or occur very frequently with completely prostrating and prolonged attacks productive of severe economic inadaptability.  The clinical findings should be reported in detail.

4.  Schedule the Veteran for a VA orthopedic examination to determine the status of service-connected knee disabilities.  The claims folder must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported.  The examiner should provide ranges of motion for the service-connected disorders.  It is important that the examiner specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment.

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


